Citation Nr: 1829362	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  14-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating evaluation for a left knee disorder, rated 40 percent disabling on and after November 7, 2015. 

2.  Entitlement to an increased rating evaluation for a right knee disorder, rated 40 percent disabling on and after November 7, 2015. 

3.  Entitlement to an increased rating evaluation for a left knee disorder, in excess of 10 percent disabling prior to November 7, 2015.

4.  Entitlement to an increased rating evaluation for the residuals of a right knee disorder, in excess of 10 percent disabling prior to November 7, 2015.

5.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney 
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran has a period of active duty service from July 1976 to August 1980.

The issues addressed below initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no objective evidence of the Veteran's left knee flexion limited to 45 degrees or less; extension limited to 45 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis on and after November 7, 2015. 

2.  There is no objective evidence of the Veteran's right knee flexion limited to 45 degrees or less; extension limited to 45 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis on and after November 7, 2015.

3.  Prior to November 7, 2015 there was no objective evidence of the Veteran's left knee flexion limited in excess of 10 degrees or less, extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.

4.  Prior to November 7, 2015 there was no objective evidence of the Veteran's right knee flexion limited in excess of 10 degrees or less, extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.


CONCLUSION OF LAW

1.  The criteria for a disability evaluation in excess of 40 percent for limitation of motion of the left knee have not been met on and after November 7, 2015. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

2.  The criteria for a disability evaluation in excess of 40 percent for limitation of motion of the right knee have not been met on and after November 7, 2015. 38 U.S.C.§§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

3.  Prior to November 7, 2015, the criteria for a disability evaluation in excess of 10 percent for limitation of motion of the left knee have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261(2017).

4.  Prior to November 7, 2015, the criteria for a disability evaluation in excess of 10 percent for limitation of motion of the right knee have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.§ 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017). 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. 
§ 5103(a) (2012); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment records (STRs) and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for the VA to obtain any private treatment records.  The VA records have been obtained.


Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2017).

Included within 38 C.F.R. § 4.71a (2017) are multiple Diagnostic Codes (DC) that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum) (2017).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of locking pain and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a (2017), DC 5003 (2016). 

Similarly, The Court of Appeals for Veterans Claims (CAVC) has held, an evaluation of a knee disability under DCs 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under DC 5258 or 5259, and vice versa. The Court further holds that entitlement to a separate evaluation in a given case depends on whether the manifestations of disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different DC. In the context of evaluating musculoskeletal disabilities based on limitation of motion, a manifestation of disability has not been compensated, for separate evaluation and pyramiding purposes, if that manifestation did not result in an elevation of the evaluation under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the principles set forth in DeLuca v. Brown, 8 Vet.App. 202 (1995).

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  see 38 C.F.R. § 4.71a (2017), Plate II. Under DC 5260, a non-compensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a (2017), DC 5260 (2106). 

Under DC 5261, a non-compensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a (2017), DC 5261 (2016).

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2017) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2017).  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Notably, the Court of Appeals for Veterans Claims (Court) has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 (2017) but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). The provisions of 38 C.F.R. §§ 4.40 and 4.45 (2017) do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2017). The application of 38 C.F.R. § 4.59 (2017) is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1(2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, separate ratings may also be assigned for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id; See generally 38 U.S.C. § 5110 (b)(2) (2012).

The claimant bears the burden of presenting and supporting their claim for benefits. 38 U.S.C. § 5107(a) (2012). see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C. § 5107(b) (2012). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Rating Left and Right Knees

The Veteran's service connected chronic left and right knee strains have been assigned an individual evaluation each of 40 percent under DC 5261 as of the November 2015 examination which demonstrated significant limitation of extension.  Prior 10 percent ratings were based on arthritic changes with some noncompensable limitation of motion.  The Veteran asserts that a higher rating evaluation is warranted due to the deteriorating conditions of the Veteran's right and left knees.  The Board finds that an evaluation in excess of 40 percent is not warranted for the residuals of the Veteran's chronic left and right knee disorders after November 7, 2015.  Ratings in excess of 10 percent for either knee is not warranted prior to November 7, 2015.

On a March 2009 VA examination, the examiner noted that no instability grinding clicks or snaps were shown in the left and right knees of the Veteran, but the examiner did document that the Veteran's knees were hypersensitive to light palpitation.  The examiner also noted the Veteran's range of motion tests showed his flexion to be at 120 to 140 degrees and his extension to be normal at 0 to 140 degrees.  The examiner stated that there was objective evidence of pain in the both knees.  He diagnosed the Veteran with chronic bilateral knee strains.  The examiner opined that it was as least as likely as not that the Veteran's bilateral knee strain was caused by or a result of his service related knee injuries.  Based on the VA examiners diagnosis, the RO assigned an evaluation of 10 percent assigned from May 2008.  The RO based the evaluation of 10 percent on the Veteran's painful motion in accordance with 38 C.F.R. §4.59 (2017).  There were no findings warranting a higher or a separate compensable rating at this time, based on the evidence on file at that time.

The Veteran's most recent and pertinent VA examination for both his right and left knee was on November 2015.  Range of motion testing of the Veteran's left knee revealed extension is limited at 30 to 44 degrees with painful motion of the left knee.  Range of motion testing of the Veteran's right knee revealed extension limited at 30 to 44 degrees with a painful motion of the right knee.  The examiner noted that range of the left and right knees are additionally limited by pain, fatigue, weakness, and lack of endurance.  However, there was no incoordination after repetitive use.  The examiner commented that the Veteran's bilateral knee condition functionally impacted the Veteran's ability to sit or stand for a prolonged period of time and that his knee condition is of moderate severity.  Based on the VA examiners diagnosis, the RO assigned an evaluation of 40 percent from November 2015.  The RO based the evaluations of the 40 percent for the Veteran's left and right knees based on the extension of both knees being limited to 30-44 degrees.  38 C.F.R. § 4.71a (2017), DC 5261 (2016).  There are not findings warranting a higher rating or a separate compensable rating as of that date.

In an April 2017 hearing, the Veteran testified that he injured his right and left knee when parachuting out of a helicopter in-service.  The Veteran stated his current level of pain in both knees on a scale of 1 to 10 to fluctuate between 7 and 8.  The Veteran also reported constant knee grinding, having to wear knee braces, weight bearing pain of both knees, flare-ups, an altered gait, and his knees constantly locking up.  Based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, the Board finds that the overall impairment resulting from his right knee disability would still more closely approximate no more than a 40 percent evaluation.  Accordingly, a disability rating in excess of 40 percent is not warranted on and after November 7, 2015.

A separate rating under DC 5260 is not warranted for the Veteran's left of or right knees, even when considering the Veteran's additional functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 (2017). Based on the November 2015 examination report, left or right knee flexion was not limited to 60 degrees.  Thus, a separate rating is not warranted under DC 5260.  Also, there was no ankylosis of the right or left knees during any point in the appeal period, so a higher rating under DC 5256 is not warranted for either knee on this basis. 

Furthermore, there is no evidence to support a higher disability rating for either the Veteran's left or right knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating. See 38 C.F.R. §§ 4.40, 4.45 (2017); see also DeLuca, supra.

With respect to other potentially applicable rating criteria, there is no competent lay or medical evidence indicating that the Veteran's left and right knee disabilities have been manifested by instability, ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time. As such, an increased rating (or separate rating based on instability) cannot be assigned for the either knee under Diagnostic Codes 5256, 5258, or 5262-5263. See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5262-5263 (2017). The evidence of record does not reveal a lack of instability of the ligaments of the left or right knee on objective testing. 

While the Veteran was sincere in his report of any symptoms of instability with respect to the presence of instability, or lack thereof, the Board places greater probative weight on the various medical reports that have repeatedly and consistently noted a lack of instability.  

A higher rating is similarly unwarranted under DC 5258. While the Veteran had complained of his knee locking and some effusion, a rating under this DC would not result in a higher rating, as the schedular maximum is 20 percent under this DC. 

During the above April 2017 hearing, the Veteran's representative asserted that a rating in excess of 10 percent prior to November 7, 2015 was warranted because the severity of the Veteran's current knee conditions began prior to November 7, 2015.  

In a December 2002 VA examination, the examiner noted flexion at 0-120 for the left knee 0-100 for the right knee.  The examiner also noted that the Veteran's range of motion is limited bilaterally by pain, but found no additional limitation by fatigue, weakness, or lack of endurance, or incoordination.  The examiner also found no ankylosis of the joints and no subluxation, locking pain, joint effusion, or crepitus.  The examiner diagnosed the Veteran with a bilateral knee sprain. 

In a March 2009 VA examination, the examiner noted flexion at 0-120 degrees for the left knee and flexion at 0-120 degrees for the right knee with no ankylosis of the joints and no subluxation, locking pain, joint effusion, or crepitus.  The examiner diagnosed the Veteran with a bilateral knee sprain and noted that the Veteran does have objective evidence of pain with active motion on both knees.  As noted above the RO granted the Veteran a 10 percent evaluation from May 2008 based on the Veteran's painful range of motion pursuant to 38 CFR §4.59 (2017).  

It is clear from the Veteran's competent, credible description of his symptoms that there is limited painful motion and instability.  He received a 10 percent rating to compensate for painful range of motion.  However, evaluations in excess of the assigned compensable ratings must be based on demonstrated functional impairment.  The Veteran's December 2002 and March 2009 VA examinations reflect an evaluation of 10 percent, but do not reveal that a higher evaluation is warranted as functional impairment had not been demonstrated in either examination to warrant a higher evaluation.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2017).  The medical evidence of record does not support a finding that the Veteran has functional loss in his knees due to his disabilities such that higher ratings are warranted.  A disability rating in excess of 10 percent prior to November 7, 2015 is not warranted. 

In sum, the Board has also considered whether other DCs for the Veteran's right and left knee disability would provide an additional benefit for the Veteran; however, it determines that the preponderance of the evidence does not show that any additional DCs are applicable, that they would provide a higher benefit, or that they would not amount to pyramiding of the Veteran's symptoms. See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, 5263.

Accordingly, the Board finds against a rating in excess of 40 percent for the residuals of the Veteran's chronic left and right knee strains during the appeal period on and after November 7, 2015.  Furthermore, a disability rating in excess of 10 percent prior to November 7, 2015 is not warranted as the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable. See 38 C.F.R. § 4.3 (2017).


ORDER

Entitlement to an increased evaluation for a left knee disorder, rated 40 percent disabling is not warranted on and after November 5, 2015.

Entitlement to an increased evaluation for a right knee disorder, rated 40 percent disabling is not warranted on and after November 5, 2015.

Entitlement to a schedular increased rating evaluation for the residuals of a chronic left knee strain, in excess of 10 percent disabling prior to November 7, 2015 is not warranted.

Entitlement to a schedular increased rating evaluation for the residuals of a chronic right knee strain, in excess of 10 percent disabling prior to November 7, 2015 is not warranted.


REMAND

On appeal, the Veteran is seeking service connection for a cervical spine disorder. 

On a November 2002 VA examination, the examiner noted a bulging disc in the Veteran's MRI's, however; the examiner did not opine as to the etiology of the bulging disc and whether it is connected to the Veteran's military service.  

The Board finds there is a need for a comprehensive examination and record review with entry of a nexus opinion.

In view of the need for additional development, the AOJ should contact the Veteran and request information as to any outstanding treatment records, lay statements, post-service VA or private treatment records, and employment health examinations regarding his lumbosacral or cervical strain.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file including STR's, lay statements, post-service VA or private treatment records, and employment health examinations, and specifically include records of any past or ongoing cervical spine diagnosis or treatments.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be set out in the claims folder.  

2. Arrange an appropriate VA examination for the Veteran to determine the nature and etiology of the any cervical spine disability.  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  After a thorough review of the medical history, the examiner is requested to prepare an opinion which answers the following questions:

a) Does the Veteran currently have a cervical spine disability?  If so, what is the most appropriate diagnosis?  The examiner is specifically requested to address the Veteran's STR's, VA examination, and any other private or VA treatment record that suggests the presence of a cervical spine disability. 

b) If the answer to a) is yes, taking into consideration the Veteran's service treatment records STR's, lay statements, and post-service VA or private treatment records is it as likely as not (that is, a probability of 50 percent or greater) that the Veteran's cervical spine disability had its origin in service or is in any way related to the Veteran's active service?  

c) If the examiner cannot provide any of the requested opinions, they must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3. The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4. After undertaking any other appropriate development, the AOJ shall re-adjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford him an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


